Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Response to Amendments
The amendment filed August 5th, 2022 has been entered. Claims 1-15 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed May 10th, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jerome et al. (US 2014/0283296) in view of Moe (EP 3,848, 285).
Regarding claims 1 and 15, Jerome et al. ‘296 teaches (figures 2-4) an aircraft cabin, comprising:
a passenger compartment (as shown in the figure below) including an aircraft seat (21b) (Para 0058); and
an aircraft interior structure/ central console (30) and seat enveloping shell (213b) (also shown in the figure below; Para 0082 0097), the aircraft interior structure comprising:
a passenger seating section (as shown in the figure below) arranged forward the passenger compartment including the aircraft seat;
a seat extension cavity (as shown in the figure below via dotted line) defined within the passenger seating section, the seat extension cavity corresponding to the aircraft seat; and
a cavity (as shown in the figure below) defined within the passenger seating section proximate to the seat extension cavity, the cavity facing the aircraft seat of the passenger compartment, the cavity with an opening on a surface of the aircraft interior structure within the passenger seating section, the cavity being accessible from the passenger compartment via the opening (as shown in the figure below) on the surface of the aircraft interior structure, the cavity located to provide an unobstructed line of sight from the aircraft seat (clearly seen in figures 2-3b),
but it is silent about a cavity as a bassinet cavity configured to receive a bassinet, and the bassinet being positioned in the bassinet cavity at a location selected to provide an unobstructed line of sight between the aircraft seat and an interior of the bassinet.
However, Moe ‘285 teaches (figures 1C, 2C, 3C) the aircraft cabin (10) comprising the space (112) configured to contain bassinet/ auxiliary aircraft accessory (122) coupled to the aircraft seats (104, 108) (Para 0037-0039). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jerome et al. ‘296 to incorporate the teachings of Moe ‘285 to configure a cavity as a bassinet cavity configured to receive a bassinet, the bassinet being positioned in the bassinet cavity at a location selected to provide an unobstructed line of sight between the aircraft seat and an interior of the bassinet. One of ordinary skill in art would recognize that doing so would stow bassinet within a cavity.

    PNG
    media_image1.png
    443
    675
    media_image1.png
    Greyscale

Regarding claim 2, modified Jerome et al. ‘296 teaches (figures 2-4) the aircraft interior structure of claim 1, further comprising:
a divider (as shown in the figure above) configured to separate the seat extension cavity and the bassinet cavity configured to receive the bassinet.
Regarding claim 3, modified Jerome et al. ‘296 teaches (figures 2-4) the aircraft interior structure of claim 1, the bassinet cavity including a bottom cavity surface configured to receive the bassinet (bassinet cavity has a bottom surface).
Regarding claim 5, modified Jerome et al. ‘296 teaches (figures 2-4) the aircraft interior structure of claim 1 but it is silent about the bassinet cavity and the bassinet including components of at least one attachment assembly to secure the bassinet within the bassinet cavity. However, the Examiner takes Official Notice that it is well known in the art to secure loose objects within the storage cavity to ensure stability. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Jerome et al. ‘296 to configure the bassinet cavity and the bassinet including components of at least one attachment assembly to secure the bassinet within the bassinet cavity.
Regarding claims 6-7, modified Jerome et al. ‘296 teaches (figures 2-4) the aircraft interior structure of claim 1, the bassinet cavity configured to stow the bassinet when the bassinet is not in use and the bassinet being insertable within the bassinet cavity prior to use, the bassinet being removable from the bassinet cavity when not in use (cavity is used for stowing the bassinet).
Regarding claim 8, modified Jerome et al. ‘296 teaches (figures 2-4) the aircraft interior structure of claim 1, further comprising:
at least one storage compartment, the at least one storage compartment being located outside the passenger compartment and above the bassinet cavity and the seat extension cavity, the at least one storage compartment being accessible via a floor arear of an aircraft cabin, the aircraft cabin including the aircraft interior structure and the passenger compartment (as shown in the figure above).
Regarding claims 9-10, modified Jerome et al. ‘296 teaches (figures 2-4) the aircraft interior structure of claim 1 but it is silent about:
at least one bassinet accessory positioned proximate to the bassinet cavity configured to receive the bassinet;
the at least one bassinet accessory including curtain configured to cover at least one of the bassinet cavity or a portion of the bassinet located outside of the opening on the surface of the aircraft interior structure.
However, Moe ‘285 teaches (figures 5B) the use of curtain (500) with the bassinet (Para 0070). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jerome et al. ‘296 to incorporate the teachings of Moe ‘285 to configure at least one bassinet accessory positioned proximate to the bassinet cavity configured to receive the bassinet and the at least one bassinet accessory including curtain configured to cover at least one of the bassinet cavity or a portion of the bassinet located outside of the opening in the surface of the aircraft interior structure. One of ordinary skill in art would recognize allow for increased privacy (Para 0070).
Regarding claims 11-14, modified Jerome et al. ‘296 teaches (figures 2-4) the aircraft interior structure of claim 1 but it is silent about:
the at least one bassinet accessory including one or more visual devices installed on or within one or more surfaces of the bassinet cavity;
the one or more visual devices including at least one of a light-generating device or a visual display;
the at least one bassinet accessory including one or more aural devices installed on or within one or more surfaces of the bassinet cavity; and
the one or more aural devices including at least one of an anechoic material or a sound-generating device.
 However, the Examiner takes Official Notice that it is well known in the art to position above claimed bassinet accessories proximate to the bassinet to soothe/calm down babies. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Jerome et al. ‘296 to configure the aircraft interior structure comprising bassinet accessories positioned proximate to the bassinet cavity as claimed above.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jerome et al. (US 2014/0283296) and Moe (EP 3,848, 285) as applied to claim 3 and further in view of Claflin et al. (CN 107709160).
Regarding claim 4, modified Jerome et al. ‘296 teaches (figures 2-4) the aircraft interior structure of claim 3, the bottom cavity surface to accommodate at least one of a length of the bassinet or a positioning of the bassinet within the bassinet cavity but it is silent about the bottom cavity surface being expandable and retractable.
However, Claflin et al ‘160 teaches (figures 30-33) a storage system for an aircraft with a storage compartment (18) including a retractable extensions or shelf (706) (Claflin et al. ‘160 English Translation; Page 14 Para 9, Page 15 Para 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jerome et al. ‘296 to incorporate the teachings of Claflin et al ‘160 to configure the bottom cavity surface being expandable and retractable. One of ordinary skill in art would recognize that doing so would enable to stow bassinet of different sizes.
Response to Arguments
Applicant's arguments filed August 5th, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument regarding claims 1 and 15, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Moe ‘285 teaches (figures 1C, 2C, 3C)  the aircraft cabin (100) may include multiple spaces (112) which may be configured for stowage to contain one or more auxiliary aircraft accessories (122) coupled to the aircraft seats including bassinet (Para 0037-0039). Thus, the cavity, as identified above, of Jerome et al. ‘296 is a space within the aircraft cabin and the aircraft interior structure, which contains the cavity, is a part of passenger seating section. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642